Citation Nr: 9917772	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder, other that the service connected right knee 
ganglion, popliteal and Baker's cyst.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle malleolus and distal fibula, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1979, and from February 1981 to November 1986.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1995, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  At that time, the issues included 
entitlement to service connection for tinnitus.  On remand, 
the RO in April 1998 granted service connection for tinnitus 
and assigned a 10 percent rating.  The veteran did not appeal 
the rating determination for tinnitus.  The requested action 
was taken with regard to the other issues noted on the title 
page, and the case is once more before the Board for 
appellate consideration.  The Board observes that the RO in 
January 1999 added to the service connected right knee 
ganglion cyst, popliteal and Baker's cyst residuals and the 
appeal was continued for right knee disability other than the 
cyst residuals.

The issue of entitlement to an increased rating for residuals 
of a fracture of the right ankle malleolus and distal fibula 
is discussed further in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran has not presented medical evidence in favor 
of a nexus between an acquired low back disorder and any 
incident of service or a service-connected disability. 

2.  The veteran has not presented medical evidence to confirm 
the current existence of a right knee disorder other that the 
service-connected postoperative right knee ganglion, 
popliteal and Baker's cyst residuals.

3.  The veteran does not currently have a hearing loss 
meeting VA criteria for recognition as a hearing disability.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
a low back disorder.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  

2.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
a right knee disorder, other that the service connected right 
knee ganglion, popliteal and Baker's cyst.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991).

3.  The veteran has not submitted a well grounded claim for 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Board has considered the reports of treatment afforded 
the veteran during service.  The veteran complained of muscle 
spasms in the lower back when he was seen in September 1981.  
Tenderness was present, but range of motion was good.  The 
assessment was muscle spasm in the lower back.  He again 
complained of back pain, without radiculopathy, when he was 
seen in September 1981.  Gait was normal, and he had full 
range of motion with slight spasm.  The assessment was mild 
spasm.  He again complained of back pain when he was seen in 
April 1982.  Gait was slightly stooped, and range of motion 
was limited on hyper flexion and right lateral movements.  
The assessment was low back strain.  

In a September 1985 note, the veteran gave a nine month 
history of right knee pain.  It was noted that the veteran 
had a ganglion cyst removal in December 1984.  Knee 
examination was relatively normal.  The assessment was post 
surgical pain in the right knee, with a normal healing 
incision site.  

The veteran was examined in August 1986 for the purpose of 
separation from service.  He reported back pain complaints.  
He reported hearing loss in all ranges since January 1986 and 
an audiology evaluation was reported as showing mild high 
frequency sloping sensorineural hearing loss in both ears.  
The following data was recorded:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
10
10
10
15
15

The VA provided the veteran with a number of examinations in 
October and November 1987.  On orthopedic examination, the 
veteran reported low back pain for some time, manifested by 
morning stiffness.  He had no recent treatment.  The examiner 
noted discreet lumbosacral tenderness, forward bending to 95 
degrees with extension and lateral bending bilaterally to 20 
degrees and no list or muscle spasm.  The examiner reported 
degenerative joint disease of the lumbosacral spine.  X-ray 
films of the lumbosacral spine showed normal alignment of the 
vertebral structures.  Intervertebral distance was normal and 
regular.  There was no evidence of degenerative joint or 
degenerative disc disease.  Significant L5-S1 para 
interarticularis defect was noted.  However, there was no 
evidence of displacement.  A spina bifida occulta of the S1 
neural arch was noted.  The sacroiliac joints appeared 
normal.  The conclusion was L5-S1 spondylolysis without 
displacement, with no evidence of joint or disc disease.  The 
right knee had a recurrent ganglion adjacent to the fibular 
head.  He was able to straight leg raise to 60 degrees 
bilaterally.  No pain was present on this movement or other 
maneuvers.  No neurological deficits were noted.  The 
diagnoses included ganglion of the right knee area with 
residual symptoms.  

The veteran also underwent audiometric testing at that time.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT
10
10
10

15

Speech audiometry revealed speech recognition ability of 96 
percent in the each ear.
An examiner reported mild high frequency hearing loss.

The veteran was hospitalized in a VA facility in January 1988 
for treatment of a right ganglion cyst.  He underwent a right 
common peroneal nerve exploration, along with hardware 
removal in the right ankle.  No organic abnormalities of the 
right knee were reported.  

In June 1988, the VA examined the veteran.  The history of 
right popliteal cyst was reported.  He stated that there was 
aching in the knee and ankle when he squatted or encountered 
a heavy job.  He also stated that if the cyst was removed, he 
would feel that he was symptom free and on the road to 
recovery.  He was able to walk without an assistive device, 
and with no visible ambulatory dysfunction.  Symptomatology 
resultant from the cyst was reported.  There was no evidence 
of peroneal neuropathy, vascular insufficiency, or any other 
bony, muscular or neurological abnormalities of the right 
lower extremity.  X-ray films of the right knee did not show 
any abnormalities.  

Gary P. Hunter, D.O., provided a July 1989 statement on the 
veteran's condition.  He indicated that the veteran underwent 
surgery for a synovial cyst earlier that month.  The Board 
notes that service connection was recently granted for such a 
disorder.  Records of treatment beginning in June 1989 were 
also submitted.  At that time, the impression was ganglion 
cyst of the right knee.  Followup treatment of the cyst was 
required.  

A letter, dated in September 1989, was received from the 
veteran's employer, indicating that the veteran had to take 
time off for illness.  The statement did not specify the 
illnesses.  

The veteran was hospitalized in a VA facility in December 
1991 for treatment of a psychiatric disorder.  He reported a 
history of lumbar fracture with end spina bifida, resulting 
in chronic back pain.  Physical examination showed a surgical 
scar on the right knee.  The diagnoses included history of 
lumbar fracture with chronic low back pain.

The veteran was afforded a general medical examination in 
April 1993.  At that time, he described low back pain, which 
began after an automobile accident in 1983 or 1984.  The pain 
radiated to his neck, creating difficulty in turning his head 
to the left.  He also stated that he fractured his right 
ankle in 1984, requiring at least two surgeries.  He 
continued to have stiffness, pain and inability to walk for 
long periods on the ankle.  Four surgeries on the right knee 
for cysts in the popliteal fossa were reported, with the last 
in 1989.  He described numbness and dysthesia of the right 
lateral leg and foot as a result of these surgeries, along 
with pain and stiffness in the knee joint generally.  

On examination, there was marked limitation of motion of the 
right ankle, with moderate tenderness over the lateral 
aspect.  No swelling was present.  The right knee had a scar 
along the lateral aspect.  There was crepitus to extension 
and flexion.  No masses were palpated in the popliteal fossa.  
The veteran described tenderness on palpation of the 
sacroiliac joints and lumbosacral spine.  There were no 
obvious deformities, but the veteran's flexion was limited to 
approximately 60 to 70 degrees.  Motor, sensory and deep 
tendon reflexes were all within normal limits.  

The diagnoses included history of back pain and right knee 
injury.  The examiner opined that veteran's back symptoms 
were significant in that they caused some limitation in 
working and exercising.  The findings on examination 
suggested diffuse spinal involvement, possibly the result of 
ankylosing spondylitis.  X-ray films of the sacroiliac joint, 
taken after this conclusion, showed mild sclerosis of the 
caudal portions of that joint.  No signs of ankylosis were 
noted.  Films of the lumbosacral area did not show any 
significant abnormality.  Films of the thoracic spine showed 
mild scoliosis and spondylosis.  There were no signs of 
ankylosing spondylitis.  With regard to the right knee 
disorder, the examiner concluded that the veteran was clearly 
limited in his ability to use the knee.  

He also underwent an audiometric examination in April 1993.  
On that evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
20
LEFT
10
10
15
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The results were reported as showing hearing within normal 
limits according to VA criteria.

The veteran underwent a joints examination provided by the VA 
in October 1995.  His chief complaints at that time were low 
back pain and right knee pain.  He reported that he had 
slipped on the ice while in service.  He thought that he 
might have injured his back at that time.  He also stated 
that he had sustained an injury after service, for which he 
was on workmen's compensation.  The history of cysts, 
requiring surgery, was reported.  He stated he had some 
remaining swelling in the posterior aspect of his right knee.  
There was also some tenderness to self palpation. There were 
no definite episodes of the knee giving way, but after 
walking, there was some increased pain.  

On examination, the veteran had a normal gait, and did not 
limp.  Back symmetry was good, with level shoulders and 
pelvis.  Passive trunk rotation was not painful.  There was 
no tenderness to superficial palpation, and no sacrosciatic 
notch tenderness.  There was some tenderness to deeper 
palpation.  Lumbar flexion was possible from 0 degrees to 80 
degrees, with some pain around the low back.  There was a 
well healed scar in the popliteal area of the right knee.  
Knee flexion was from 0 degrees to 150 degrees bilaterally.  
There was no swelling or effusion around either knee.  Some 
tenderness was present around the popliteal surgery.  There 
was excellent ligamentous stability of the right knee.  The 
impression included status postoperative excision popliteal 
cyst, right knee, on multiple occasions; and lumbosacral 
strain.  

The examiner concluded on a more probable than not basis that 
the veteran's low back condition was not related to the right 
ankle injury.  He also concluded that the right knee 
condition was not related to the veteran's right ankle 
fracture, as this was a popliteal cyst which had been present 
throughout the veteran's entire life.  

Of record are reports of treatment afforded the veteran by 
George Mayon, M.D.  The veteran was first seen in May 1989, 
after he injured his back in April 1989 lifting many tires 
and rims while at work.  This led to the sudden onset of low 
back pain with radiation to the right buttock.  The veteran 
reported that he had similar episodes during the previous few 
years that were much less in nature and resolved 
spontaneously.  The examiner reported that the veteran had no 
other history of serious injury to the back.  After a review 
of the physical examination and X-ray films, the impression 
was low back pain with an L5 neuropathy on the right 
secondary to spondylolysis and spondylolisthesis of L5.  
Followup treatment was required.  In a June 1992 treatment 
note, it was indicated that the veteran complained of 
increasing back pain.  He indicated that the present episode 
had been going on since May 1992.  There was 50% limitation 
of motion of the back in all parameters.  Tenderness was 
present over the L5-S1 area.  Straight leg raising was 
positive on the right.  X-ray films showed an unstable L5-S1 
segment with a horizontal sacrum Grade I spondylolisthesis.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In an August 1992 treatment note, he 
reported muscle spasms in the back.  The last episode of this 
pain was in May 1992, when he was lifting a box.  He stated 
that the problems began in 1984, when he sustained trauma in 
a motor vehicle accident.  X-ray films of the right foot and 
ankle taken in April 1993 were normal.  The presence of 
Baker's and ganglion cysts was noted when the veteran was 
seen in October 1994.  He underwent a limited magnetic 
resonance imaging (MRI) of the right knee in December 1994, 
at which time there was a benign appearing nodule in the 
popliteal fossa.   He reported patellofemoral pain when he 
was seen in April 1996.  Additional treatment was required in 
May 1996.  At that time, the assessment was chronic posterior 
knee and lower leg pain due to chronic Baker's and synovial 
cyst with three surgical interventions.  

On the authorized VA audiological evaluation in May 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
20
15
30

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.
The results were reported as showing bilateral hearing within 
normal limits.

The veteran underwent a general medical examination in 
December 1998.  The examiner noted that he had the 
opportunity to review the veteran's claim folder, to include 
the medical record and X-rays.  At that time of examination, 
the veteran reported that he had sustained an injury in 
service, when he fell on the ice.  Currently, there was some 
discomfort and stiffness in the right ankle.  He also 
reported the onset of low back pain shortly after the ankle 
injury and surgery in service.  He stated that he went on 
sick call for this, but no specific evaluation or treatment 
was undertaken.  The post service injury was also reported.  
Since that time, the veteran has not had any further 
treatment, other than being seen by a general practitioner 
for low back pain.  The veteran reported the back pain was 
intermittent, and, at the time of the examination, the 
veteran indicated that he was asymptomatic.  He further 
stated that he jammed his knee in a car accident, and that a 
Baker's cyst was diagnosed, which was excised twice.  He 
currently reported some burning and tingling along the 
lateral aspect of the left (sic) knee, but had not been seen 
for over one and one-half years by a physician.  

On examination, the veteran could walk on his heels and toes.  
Lumbar range of motion was unrestricted.  Reflexes, ankle 
jerks and patellar jerks were 2+/4+.  Sensation was intact 
over all dermatones to light touch and pinprick.  Ankle 
circumference at that level of the medial malleolus was 25 
right and 24.5 left.  An L-shaped incisional scar was present 
over the knee, from the excision of the popliteal cyst.  
Range of motion of the knee was from 0 to 140 degrees.  Knee 
examination was intact to light touch, pinprick, vibration 
and temperature.  The examiner reported popliteal cyst of the 
left (sic) knee and chronic low back pain.  

The examiner concluded that the low back pain was the result 
of grade I spondylolisthesis without spondylolysis, a 
developmental condition.  The right knee disorder was 
secondary to the onset of a Baker's cyst, also a 
developmental condition.  It was further the opinion of the 
examiner that neither the right ankle disorder nor the 
ganglion cyst that developed had not affected, nor did it 
have an affect on the developmental condition of the 
veteran's spondylolisthesis resulting in chronic low back 
pain.  

Analysis

Service connection for a low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the veteran sustained an injury to his 
right ankle in service.  Service connection for this disorder 
has been established.  The veteran has further contended that 
in this accident, he sustained an injury to the back.  While 
the veteran is not a medical professional, the question of 
whether he sustained an injury is not medical in nature.  
Hence, he is competent to report on injuries sustained in a 
verified accident in service.  

However, the fact that the veteran sustained an injury in 
service is not sufficient to render a claim well grounded.  
Rather, he must also provide medical evidence demonstrating a 
current disability, along with medical evidence demonstrating 
a nexus between the current disability and any incident in 
service.  It is on this basis that the veteran's claim fails, 
and must be denied.  

The veteran has presented medical evidence, in the form of 
medical examinations and treatment, demonstrating that he has 
low back pain.  After examination by the VA in October 1995, 
the diagnoses included lumbosacral strain.  Further 
examinations showed the presence of spina bifida and 
spondylolisthesis without spondylosis, disorders which have 
been reported as developmental in nature on the recent VA 
examination.  Developmental defects are not considered 
disabilities for the purpose of compensation.  See 38 C.F.R. 
§ 3.303 (1998).  There is also reported lumbosacral strain.  

However, for the claim to be well grounded, the veteran must 
further provide medical evidence demonstrating a nexus 
between the post service chronic low back pain and his 
military service.  The Board notes the veteran reported he 
injured his back in service, and has recently expressed the 
belief that this injury was the cause of the post service 
pain.  On the April 1993 examination, the veteran indicated 
that he injured his back in an automobile accident.  In 
October 1995, he stated that he slipped on the ice.  As 
noted, the veteran is competent to report injuries that he 
sustained, for the purpose of determining if he has submitted 
a well grounded claim.  However, he is not competent to reach 
conclusions on medical questions, such as whether a nexus 
between a specified low back disability and these incidents 
of service exists.  The Board notes that no such conclusion 
was reached on multiple examinations.  While, on these 
examinations, the veteran did report the injuries in service, 
and stated he had back pain since that time, such reports 
cannot render a claim well grounded.  The U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999 and hereinafter 
"the Court") has held that an appellant cannot transform 
bare transcriptions of lay history unenhanced by any medical 
comment into competent evidence for the purpose of submitting 
a well grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

Hence, the sole basis for concluding that the veteran's post 
service acquired back disorder is the result of the reported 
injuries in service is the veteran's contention in that 
regard.  As the veteran is not a medical professional, these 
contentions alone cannot render a claim well grounded where 
medical expertise in diagnosis and etiology is crucial.  
There is also a significant post service back injury.  The 
Board notes that the veteran gave a history of injury to the 
back caused by lifting tires and rims while at work when he 
was treated in May 1989, several years after service.  At 
that time, he stated that he had no other history of serious 
injury to the back.  

Service connection may also be granted on a secondary basis.  
Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1998).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  However, the determination of 
secondary service connection also requires medical expertise 
and there is medical opinion against the claim, most recently 
in late 1998. 

The issue of an etiological relationship between the back 
disorder and a disorder of service origin is likewise medical 
in nature, and therefore outside of the expertise of the 
veteran.  See Grottveit and Espiritu  Instead, there must be 
medical evidence to support such a conclusion.  In this 
regard, the Board has carefully considered the results of the 
most recent VA compensation examination, in December 1998.  
At that time, the examiner specifically concluded that 
neither the right ankle disorder nor the ganglion cyst 
affected the veteran's spondylolisthesis resulting in chronic 
low back pain.  

In the absence of any medical evidence supporting an 
etiological relationship between an acquired back disorder 
and a disorder of service origin, the Board concludes that a 
claim for service connection on a secondary basis is likewise 
not plausible, and must be denied as not well grounded.  The 
Board in remanding the case in 1995 did not appear to have 
concluded that the claim was well grounded and may have been 
premature in requesting a medical examination.  However, the 
Board does not find any potential prejudice to the veteran as 
a result of the action taken as a result of the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). 


Service connection for a right knee disorder, 
other that the service connected right knee ganglion, 
popliteal and Baker's cyst

As noted, service connection is in effect for a right knee 
ganglion, popliteal and Baker's cyst.  The veteran now 
contends that there is an additional right knee condition, 
other than the conditions for which service connection is in 
effect.  

In making such a determination, the Board must first reach a 
threshold determination on whether the veteran has submitted 
a well grounded claim.  As noted, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and evidence of a nexus between the inservice 
disease or injury and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Thus, as a threshold requirement, the veteran must show by 
competent evidence that a knee disorder, other than the cysts 
for which service connection is in effect, is present.  A 
review of the evidence currently of record does not support 
such a conclusion.  

On VA compensation examination in November 1987, the presence 
of a ganglion cyst was reported.  This cyst was excised 
during hospitalization in January 1988.  His osteopath noted 
in a July 1989 statement that the veteran had required 
surgery for a synovial cyst earlier that month.  The Board 
notes that when the VA examined him for compensation purposes 
in April 1993, the examiner concluded that the veteran was 
clearly limited in his ability to use his knee.  However, the 
findings on examination were limited to the cysts, and no 
organic abnormalities of the knee were reported.  On 
subsequent examination in October 1995, the history of cysts 
was reported, and, while there was pain and swelling 
reported, the examiner only found that there had been a 
popliteal cyst on the right knee, not an organic disability.  
Finally, on the most recent VA compensation examination, in 
December 1998, a number of knee symptoms, to include some 
reported burning and tingling, along with a scar over the 
right knee were noted.  However, the examiner specifically 
concluded that the right knee disorder was caused by the 
Baker's cyst, and no organic knee disorder was reported.  

As noted, service connection is in effect for a right knee 
ganglion, popliteal and Baker's cyst, and compensation may be 
awarded based on these disorders.  However, for service 
connection to be warranted for a disability other than these 
cysts, it must be demonstrated, by medical evidence, that the 
symptomatology is the result of a separate knee disorder, and 
not the service connected disabilities.  While the veteran is 
competent to report on symptoms, such as knee pain and 
swelling, as he is not a medical professional, he is not 
competent to render opinions on medical questions such as the 
etiology of these symptoms.  See Grottveit and Espiritu   

In view of the fact that the veteran has not met the 
threshold requirement for a well grounded claim, medical 
evidence of current disability of the knee other than that 
for which service connection has been granted, his claim is 
not plausible.  The Board has not been placed on notice of 
the existence of evidence not of record that is pertinent to 
the well grounded determination.


Service connection for bilateral hearing loss

As noted, as a threshold requirement for a claim to be well 
grounded, the veteran must present medical evidence of a 
current disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (1998) 

A review of the evidence of record indicates that the veteran 
underwent audiometric examinations in November 1987, April 
1993 and May 1997.  On the earlier two examinations, all 
auditory thresholds were below 25 decibels.  On the more 
recent examination, all thresholds were below 40 decibels, 
and only one threshold was 26 decibels or more.  Moreover, on 
each of the examinations, speech recognition scores were at 
least 94 percent.  Accordingly, while the veteran's hearing 
may not be perfect, there is no current hearing loss 
disability for VA purposes.  Although at separation from 
service and on the initial VA audiology evaluation high 
frequency hearing loss was referenced, these results were 
within the normal range for VA purposes.  Thereafter the 
examination findings have been consistently reported as 
showing normal hearing.  The veteran has failed to meet the 
threshold requirement for a well grounded claim since without 
medical evidence of a current disability, his claim is not 
plausible.  

The Board views its discussion on these issues as sufficient 
to inform the veteran of the elements necessary to complete 
the claim for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (citing Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995)).  

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends, in essence, 
that the M21-1 provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and that this requirement is binding on the 
Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the multiple 
disorders at issue, VA has no duty to assist the appellant in 
developing his case.


ORDER

Service connection for a low back disorder, a right knee 
disorder other that the service connected right knee 
ganglion, popliteal and Baker's cyst and for bilateral 
hearing loss is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After the Board remand the RO sent the veteran a letter 
seeking pertinent treatment information and did obtain the 
requested examinations.  The Board has reviewed the 
development undertaken regarding the right ankle disability 
light of the recent decision in Stegall, supra. and other 
pertinent decisions of the Court since the 1995 remand that 
did not ask for an examination of the right ankle disability.  

However, the Board finds deficiencies in the development 
after the 1995 remand that could arguably be considered 
prejudicial to the appeal on the increased rating issue.  The 
recent VA orthopedic examination would not appear to comply 
with the adjudication principles for increased rating claims 
such as the veteran's that require examinations to adequately 
portray the extent of functional loss due to pain on use or 
due to flare ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) (emphasis added).  Thereafter, in Johnson v. Brown, 9 
Vet. App. 7, 10 (1996), the Court in commenting on DeLuca 
restated its holding in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), that functional loss due to pain will be 
rated at the same level as the functional loss where motion 
is impeded.  The Board does not find that the recent VA 
examination adequately evaluated the disability in light of 
DeLuca.   
The disability is not solely rated as limitation of motion of 
the ankle since Code 5262 is included in the disability 
rating scheme. 

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The veteran should also be asked to 
identify or submit any additional 
evidence or argument, particularly 
medical evidence, that is relevant to his 
claim of entitlement to increased 
evaluations for residuals of a right 
ankle malleolus and distal fibula 
fracture. He should be asked to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA examination 
of the veteran by an orthopedic surgeon or 
appropriate specialist to determine the 
nature and extent of severity of the 
veteran's right ankle disability.  Any 
further indicated special studies should be 
conducted.  The claims file, copies of the 
criteria under 38 C.F.R. §§ 4.40, 4.45 
(1998), and a separate copy of this remand 
must be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination and the 
examination report must be so annotated in 
this regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the pertinent rating 
criteria for the current and, at a minimum, 
the next higher rating, which should be 
provided to the examiner, who should comment 
on the extent of the functional limitations 
caused by each disability.  

The examiner should identify all symptoms or 
manifestations of the disability and identify 
the specific functions affected by the 
orthopedic impairment associated with the 
disability.  Any impairment of function not 
so related should be identified, as well as 
the normal range of motion for the joints 
examined with an explanation of the 
impairment of function from any deviation 
from the norm observed in the record.  It is 
requested that the examiner provide explicit 
responses to the following questions:

(a) Does the information available regarding 
the right ankle malleolus and distal tibia 
fracture disability show that it causes 
weakened movement, excess fatigability, or 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified or 
determined from the information available, 
the examiner should so indicate.

(b) With respect to any complaints of 
pain, the examiner is requested to 
specifically comment on whether such pain 
would be consistent with the level of 
symptoms as evaluated, and the presence 
and degree of, or absence of, muscle 
atrophy attributable to a disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  In addition, the 
examiner should offer an opinion as to 
whether there is evidence of adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  The examiner should offer an 
opinion as to the degree of any increased 
functional impairment that could have 
been expected on increased use of the 
right ankle expressed, if possible, in 
terms of additional degrees of loss of 
motion weakness or other functional 
impairment.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for residuals of a 
right ankle malleolus and distal tibia 
fracture, to include consideration of 
38 C.F.R. § 3.321(b)(1).  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

